     Case: 1:19-cv-03547 Document #: 18 Filed: 06/05/19 Page 1 of 1 PageID #:3315




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                     Case No. 19-cv-03547
               Plaintiff,
                                                     Judge Gary Feinerman
v.
                                                     Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
               Defendants.


                    PLAINTIFF’S MOTION FOR ELECTRONIC
             SERVICE OF PROCESS PURSUANT TO FED. R. CIV. P. 4(f)(3)

        Plaintiff H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) seeks this Court’s

authorization to effectuate service of process by e-mail and electronic publication in an action

arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the

Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq. A Memorandum of Law

in Support is filed concurrently with this Motion.

Dated this 5th day of June 2019.             Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiff H-D U.S.A., LLC
